Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Upon receipt of Applicant’s Response to Action, the amended claims were picked up for consideration on the merits and the preparation of an office action. Upon detailed consideration during the preparation process for examination of all of the newly amended and pending claims, it has been determined that the currently pending claims are independent and distinct from the invention which was previously examined, and therefore the amendment to this invention is non-responsive. 
The amendments filed on 03/17/2021 amending all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP 821.03) and has not been entered. The remaining claims are not readable on the elected invention because the amended claims are separate and distinct from the previously examined claims.
The previously examined independent claim (classified in C12Q1/6886 and C12Q 2600/156):


    PNG
    media_image1.png
    403
    697
    media_image1.png
    Greyscale

The currently presented independent claim (classified in C12Q1/6886 and C12Q 2600/158):

    PNG
    media_image2.png
    674
    684
    media_image2.png
    Greyscale

The inventions (i.e. the two independent claims) listed above are independent or distinct, each from the other because:
The previously examined claim is directed to a method of predicting effectiveness of responsiveness to a Her2+ gastric cancer targeting anticancer agent and the currently pending claim is directed to methods of treatment by administering a HER2+ gastric cancer anticancer agent. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP 805.06(j). In the instant case, the inventions as claimed are not capable of use together as the previously examined claim involves analyzing the copy number of the CRKL gene and the currently pending claim is directed to expression levels of the CRKL protein. The previously examined claims set forth that increased copy number (2 or more) indicates an effective response whereas the currently pending claims set forth that a “low or unexpected detection level” indicates an effective response. These do not overlap. Thus, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants of each other.
	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent and distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (for example, searching different classes/subclasses or electronic sources, or employing different search queries);
The prior art applicable to one invention would not likely be applicable to another invention;
The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.13(A) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

CORRESPONDENCE
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER OVERLY whose telephone number is (571)272-0517.  The examiner can normally be reached on Monday - Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jennifer Overly/
Examiner, Art Unit 1634

/JULIET C SWITZER/Primary Examiner, Art Unit 1634